Citation Nr: 1724906	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to March 19, 2003, for the grant of entitlement to service connection for chloracne.

2. Entitlement to an initial disability rating in excess of 30 percent for chloracne. 


REPRESENTATION

Appellant represented by:	David Giangossi, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision enacted grant of service connection by an August 2008 Board decision.

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 Travel Board hearing.  A copy of the transcript is associated with the file.

These matters were previously remanded by the Board in January 2016 to schedule the Veteran for a Board hearing.

The issue of entitlement to an initial disability rating in excess of 30 percent for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On March 19, 2003, VA received from the Veteran a claim for entitlement to service connection for chloracne. 

2. At the time of receipt of the March 19, 2003 claim there were no pending or otherwise unadjudicated claims for entitlement to service connection for chloracne.


CONCLUSION OF LAW

The criteria for an effective date for the grant of service connection for chloracne prior to March 19, 2003, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2016 in order to schedule the Veteran for a Travel Board hearing.  The Veteran was scheduled for and attended a January 2016 Travel Board hearing before the undersigned Veterans Law Judge.  As a result, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159.

In addition, VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103 (a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.   VAOPGCPREC 8-2003.

VA has complied with its duties to assist, specifically in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  The Veteran's VA treatment records and identified private treatment records have also been associated with the claims file.

During the January 2016 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

III. Effective Date of Service Connection

The current effective date for the Veteran's service-connected chloracne is March 19, 2003.  The effective date was awarded by the October 2008 rating decision on appeal, as the date of the Veteran's original claim for compensation .  

It is important to note, that chloracne is not covered under the provisions of 38 C.F.R. § 3.816.  Regardless, there had been no prior claim or prior denial.

"Unless specifically provided otherwise in this chapter [38 USCS §§ 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a).

"The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release."  38 U.S.C.A. § 5110 (b)(1).

"Subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110 (g).  

Notably, the provisions of 38 U.S.C.A. § 5110 (g) are not applicable here as the Board's August 2008 decision granting service connection for chloracne was not based on a liberalizing law or administrative issue.  The record did not establish that the Veteran had chloracne in service or within the prescribed presumptive period.  See 38 C.F.R. § 3.307(a)(6); 3.309(e).  In reaching this finding, the Board's August 2008 decision noted August 1969 treatment for verucca plentaris on the hand, a reported history of boils at the separation examination, and physical examination upon separation negative for skin abnormalities.  The Veteran's service treatment records were otherwise negative for any complaints, diagnoses, or treatment for a skin disorder, including chloracne.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151 (a).  However, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (former). 
The Veteran and his representative contend that the effective date for service connection for chloracne should be one of three dates, September 1969, April 1976, or August 1985.  

The Veteran's representative asserts that service connection should be effective September 1969, the date of the Veteran's separation from service, as service treatment records document the initial manifestations of chloracne.  Specifically, the representative cites the provisions of 38 C.F.R. § 3.157 (1969).

The Veteran's representative next contends that service connection should be effective April 1976, as the date the Veteran communicated to VA staff his intent to file a compensation claim.  Specifically, the Veteran testified at his January 2016 Travel Board hearing that in April 1976 he entered a VA clinic and informed a VA employee that he had chloracne, that he was told it was due to Agent Orange exposure, and that he would like to receive treatment and/or compensation for it.  The Veteran testified that the VA employee told him that chloracne was not related to Agent Orange exposure and that there was nothing VA could do to help.  The representative contends that the Veteran's statement to the VA employee represented an informal claim, specifically citing the provisions of 38 C.F.R. § 3.155 (1976), 38 C.F.R. § 3.1(p) (1976), and 38 C.F.R. § 3.1(r) (1976).  

Alternatively, the Veteran and his representative contend that service connection is warranted effective August 1985, as the date of a private treatment record documenting treatment for and diagnosis of chloracne.  The representative cites the provisions of  38 C.F.R. § 3.157 (1985) and 38 C.F.R. § 3.1(r) (1985).

September 1969

With respect to the Veteran's contentions regarding former 38 C.F.R. § 3.157, the Board notes that it is not applicable as the Veteran does not have the first condition precedent, including a claim for pension or compensation that has been allowed or disallowed as non-compensable prior to the current March 2003 effective date.  Accordingly, the provisions of section 3.157 do not apply in this case.

With regard to the other contention in favor of a September 1969 effective date, contemporary VA regulations defined a claim as a "formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1969).

The Board acknowledges that service treatment records document treatment for a rash in October 1966, treatment for verucca plentaris on the hand in August 1969, and that the Veteran reported boils at his July 1969 separation examination.  Physical examination upon separation revealed normal skin.  

Here, the Veteran did not file a claim within one year of separation from service.  Any argument that the appellant was not required to file a claim lacks legal merit.

April 1976

The definition of a claim under § 3.1(p) remained unchanged in April 1976.  38 C.F.R. § 3.1(p) (1976).  "Date of receipt" was defined as the "date on which a claim, information or evidence was received in the VA...."  38 C.F.R. § 3.1(r) (1976).

At the time of the Veteran's trip to the VA clinic in April 1976, informal claims were defined as follows:

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.  38 C.F.R. § 3.155(a) (1976) 

The Veteran is competent to testify that he entered a VA clinic in April 1976 and indicated his desire to receive treatment and/or compensation for chloracne as a result of his in-service Agent Orange exposure.  However, the file does not contain a written formal or informal claim from April 1976 consistent with the provisions of 38 C.F.R. § 3.1(p) (1976).  The Veteran has not asserted that he submitted a written claim.

The Board acknowledges the contention of the Veteran's representative that the provisions of 38 C.F.R. § 3.155(a) defining an informal claim as "[a]ny communication or action" are not specific.  However, pursuant to the specificity of 38 C.F.R. § 3.1(p), the Board finds that a formal or informal claim must be in writing.  Such a claim is not of record.  

The record does not contain a written formal or informal claim from April 1976, and as a result, the Board must determine that a claim consistent with provisions of 38 C.F.R. § 3.1(p) (1976) was not filed.

August 1985

The Board acknowledges that private treatment records, including treatment for chloracne as early as August 1985, are associated with the file.  However, the date of receipt stamped on these records is May 18, 2007.  There is no indication that VA was in receipt of these records at any time prior to the effective date of March 19, 2003.  Thus, under the provisions of 38 C.F.R. § 3.1(r), the date of receipt of these records is May 18, 2007.

Furthermore, even had these records been received prior to the current effective date of March 19, 2007, the provisions of 38 C.F.R. § 3.157 are not applicable.

In addition, the Board notes that the Veteran's representative frequently cited the United States Court of Veterans Appeal's decision in Servello v. Derwinksi¸3 Veteran. App. 196 (1992) with respect to the submission of an informal claim under the previously referenced provisions.  However, this case is clearly distinguishable from this fact pattern, as it involved the request for entitlement to an earlier effective date for an increased rating.  Here, the issue is entitlement to an earlier effective date for the grant of service connection, on the basis of an earlier original compensation claim.  In addition, Servello pertains in part to 38 C.F.R. § 3.157, which as noted, is not applicable here.

There is no evidence in the record of a formal or informal service connection claim for chloracne consistent with the provisions of 38 C.F.R. § 3.1(p) prior to March 19, 2003.  The Board has carefully examined the contentions of the Veteran and his representative with respect to potential earlier effective dates of September 1969, April 1976, and August 1985.  The Board notes the Veteran's testimony that he communicated to a VA employee in April 1976 that he sought treatment for chloracne due to Agent Orange exposure.  The Veteran is competent to state this.  However, under the provisions specifying what constitutes a formal or informal claim, it is clear that the record does not contain a claim for compensation prior to March 19, 2003.   His report during the hearing that he wanted treatment does not constitute a claim for compensation.  Further, a claim for compensation was not in writing.

The Veteran's original compensation claim for chloracne is dated March 19, 2003.  The first evidence of treatment for chloracne is the August 1985 private treatment records.  There is no evidence of a formal or informal compensation claim prior to March 19, 2003.  Here, the effective date is controlled by section 5110(a).  Based upon facts found, the appellant did not file a claim prior to March 2003.  In this case, the effective date is the date of receipt of the claim.

The Board again notes that the Veteran's service-connected chloracne does not fall under the limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816.  Regardless, there had been no prior denial and there had been no pending claim.



In sum, there had been no prior claim or informal claim for compensation for chloracne.  The Nehmer provisions are not applicable.  Former section 3.157 is not applicable because there had been no prior grant of compensation or a denial of compensation because the disorder was non-compensable in degree.  The argument that he had thought about filing a claim is undocumented and is not in writing.  (The testimony that he was seeking treatment, help with bills and pain further undermines the argument that he was seeking compensation.)  Lastly, the provisions of 38 U.S.C.A. § 5110g are not applicable because this grant was not based upon the presumption.  

Under the applicable laws and regulations, the Board is unable to grant an earlier effective date for service connection for chloracne.  The Board is bound by the statutes enacted by Congress and as a result of their application, must find that an earlier effective date must be denied, and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994) (the authority to award equitable relief under section 503(a) is committed 'to the sole discretion of the Secretary'").


ORDER

Entitlement to an effective date prior to March 19, 2003, for the grant of entitlement to service connection for chloracne is denied.


REMAND

At the Veteran's January 2016 Board hearing, his representative specifically requested a new examination, stating that the condition had worsened since his last VA examination and that the VA examiner had not properly considered the full extent of the Veteran's disability.  Alternatively, the undersigned Veterans Law Judge informed the Veteran that he could submit a private examination detailing the current severity of this service-connected chloracne.  In order to allow for the Veteran to submit a private examination, the Veterans Law Judge held the record open for 60 days.

Subsequent to the Board hearing, the Veteran submitted a February 2016 private examination.  The Board has thoroughly reviewed this examination.  The Board has determined that a new VA examination will be more beneficial to the Veteran in order to fully explore the severity of his service-connected chloracne.  Specifically, the Veteran testified to functional impairment as the result of pain, infection, and necessary bandaging.  The February 2016 private examination does not provide the necessary documentation to determine if an evaluation under Diagnostic Code 7805 is appropriate.  Diagnostic Code 7805 dictates that VA "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Such functional impairment should be evaluated by a VA examiner to determine if evaluation under Diagnostic Code 7805 is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service-connected chloracne.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request. 

The examiner should report all manifestations related to the Veteran's service-connected chloracne, including but not limited to, the location, measurements, and effects of any scars attributable to the service-connected chloracne. See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.

The examiner is requested to pay particular attention to the potential functional limitation considered by Diagnostic Code 7805.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2. After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


